Title: 91. A Bill Constituting the General Court, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the court of common law, called the General Court, consisting of the present Chief Justice, and the four other Judges thereof, or their successors, to be appointed, when vacancies happen, in the manner herein after directed, of whom any three or four are declared to be a sufficient number to constitute the court, shall have jurisdiction over all persons, and of all treasons, felonies, misdemeanors, and other pleas of the commonwealth, except prosecutions for offences against statutes, inflicting less penalties than twenty shillings, or two hundred pounds of tobacco, and in all actions and suits, and other matters, at common law, now depending, and hereafter to be brought before them, by original process, or certiorari, where the things demanded, or damages pretended to have been sustained, in any case, shall be equal in value to ten pounds, of current money, or two thousand pounds of tobacco, or of less value if the Justices of a county, city, or borough, or the vestry of a parish be parties; and by appeals from the judgments, orders, and sentences of the court of a county, city, or borough; and by writs of error, habeas corpus, supersedeas, prohibition, and mandamus; and by any other lawful ways or means. The court, in cases of appeals relating to probates of wills and testaments, establishment or obstruction of ways, and erection of water mills, may examine witnesses, both such as gave testimony in the court below, and others; but in other cases shall proceed in the same manner, as if the cases were removed by writs of error. Every future Judge of the said court shall be chosen out of the Judges of the Court of Admiralty, or such counsel, if such there be, as shall have attended at the bar of this court, or the High Court of Chancery, for seven years, and shall be appointed by commission of the Governor; and, before he enter upon the duties of his office, shall give assurance of fidelity to the commonwealth, and also take the oath of office following: “You shall swear, that well and truly you will serve this commonwealth in the office of a Judge of the General Court; and that you will do equal right to all manner  of people, great and small, high and low, rich and poor, according to law, without respect of persons; you shall not take, by yourself, or by any other, privily or openly, any gift, fee, or reward, of gold, silver, or any other thing directly or indirectly, of any person or persons, great or small, for any matter done, or to be done, by virtue of your office, except such fees or salary as shall be by law appointed. You shall not maintain, by yourself, or any other, privily or openly, any plea or quarrel depending in the courts of this commonwealth. You shall not deny or delay any person of common right, for the letters or request of any person, nor for any other cause; and if any letter or request come to you, contrary to the law, you shall nothing do for such letter or request; but you shall proceed to do the law, any such letter or request notwithstanding. And, further, in all things belonging to your said office, during your continuance therein, you shall faithfully, justly, and truly, according to the best of your skill and judgment, do equal and impartial justice, without fraud, favour, affection, or partiality. So help you God.” Which oath shall be administered in open court, if it be sitting, or, if not, by one of the other Judges, who shall give a certificate thereof; and the taking of the said oath in the former case, or such certificate in the other, shall be recorded in the said court; and any Judge presuming to execute his office, before he shall have given such assurance of fidelity, and taken the said oath, shall forfeit and pay five hundred pounds, of current money, to the use of the commonwealth. The Judges of this court shall hold their offices so long as they, respectively demean themselves well therein, and shall take precedence in court, according to the order in time of their elections, or nominations in the ballot. The said court shall appoint a clerk, when and so often as that office shall become vacant, who shall continue in office so long as he shall demean himself well therein. They shall also appoint a tipstaff and crier, who shall continue in office during their pleasure. Any three Judges of the court may appoint a clerk, in the room of him who shall die in vacation, to continue in office until the succeeding term. The clerk may appoint an assistant clerk, with the approbation of the court, and not otherwise, to continue in office during the pleasure of his principal. The sheriff of that county in which the court shall sit, and his under sheriffs, or such and so many of them as the court shall direct, shall attend and obey the said court, as the officers thereof. This court shall sit four terms, in every year, at the capitol, in Williamsburg, or at or in such other house or place as the General Assembly shall hereafter appoint, or, if the place appointed, or to be appointed,  be destroyed, be in the power of, or in danger of invasion by, a public enemy, or be infected with any contagious or pestilential disease, in a recess of the General Assembly, at such place as the Governor, with advice of the Council, by writ of adjournment, which he is hereby empowered to issue, shall direct, until further provision be made by law. The terms shall begin on the first day of March, June, August, and December, or if that be Sunday, then the next day, and shall continue, the first and third, twenty four natural days, Sundays excluded, each, and the two others, in which treasons, felonies, misdemeanors, and other pleas of the commonwealth only shall be heard and determined, until all the business of those kinds, except such as must be necessarily adjourned, shall be finished. Before every March and October term, the clerk shall enter, in a particular book, all causes and other matters which shall be ready for trial and argument in that term, and wherein there shall have been interlocutory judgments, with the names of the parties, placing those first which were first brought to that stage of their progress, and distributing them in convenient numbers amongst the days of the term, except pleas of the commonwealth, in cases of treason and felony, which shall stand to the first day. One or two of the Judges, if no more attend the first day of any term, shall adjourn the matters depending before the court from day to day, until a sufficient number shall come, if that happen before the hour of four of the clock, in the afternoon, of the sixth day. If the court shall not sit in any term, or shall not continue to sit the whole term, or, before the end of a term, shall not have heard and determined all matters ready for their decision, such matters and all others depending in court shall stand continued, pleas of the commonwealth to any term which shall be next following, and the rest to the March or October term which shall be next following.
 